3 S.W.3d 650 (1999)
Ex parte James HEARON.
No. 10-99-259-CR.
Court of Appeals of Texas, Waco.
September 29, 1999.
James Hearon, Tennessee Colony, pro se.
Before Chief Justice DAVIS, Justice VANCE, and Justice GRAY.

MEMORANDUM OPINION
PER CURIAM.
James Hearon filed a pro se application for writ of habeas corpus with this Court asserting that he is unlawfully restrained because of a 1996 misdemeanor charge which remains pending in the court below even though he is currently serving a felony sentence in another case. Hearon states that he filed an identical application with the trial court which has taken no action in the matter.
This Court does not have original habeas jurisdiction in criminal law matters. Dodson v. State, 988 S.W.2d 833, 835 (Tex.App.San Antonio 1999, no pet.); Sanders v. State, 771 S.W.2d 645, 650 (Tex.App.El Paso 1989, pet. ref'd). Accordingly, we dismiss Hearon's habeas application for want of jurisdiction.